NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                             SUPERIOR COURT OF NEW JERSEY
                             APPELLATE DIVISION
                             DOCKET NOS. A-4664-16T1
                                         A-0692-17T3
                                         A-0693-17T3
                                         A-2990-17T4
                                         A-4407-17T4
                                         A-4527-17T4

ADP, LLC,

     Plaintiff-Appellant/         APPROVED FOR PUBLICATION
     Cross-Respondent,
                                         July 26, 2019

v.                                   APPELLATE DIVISION

ERIK KUSINS,

     Defendant-Respondent/
     Cross-Appellant.


ADP, LLC,

     Plaintiff-Appellant,

v.

RYAN HOPPER,

     Defendant-Respondent.


ADP, LLC,

     Plaintiff-Appellant,
v.

ANTHONY M. KARAMITAS,

     Defendant-Respondent.


ADP, LLC,

     Plaintiff-Appellant,

v.

NICK LENOBLE,

     Defendant-Respondent.


ADP, LLC,

     Plaintiff-Appellant,

v.

MICHAEL DEMARCO,

     Defendant-Respondent.


ADP, LLC,

     Plaintiff-Appellant,

v.

DANIEL HOBAICA,

     Defendant-Respondent.




                                 A-4664-16T1
                             2
           Argued May 15, 2019 – Decided July 26, 2019

           Before Judges Koblitz, Currier, and Mayer.

           On appeal from the Superior Court of New Jersey,
           Chancery Division, Essex County, Docket Nos. C-
           000264-15, C-000023-16, C-000143-16, C-000117-16,
           C-000120-16, and C-000118-16.

           Timothy J. Lowe (McDonald Hopkins, PLC) of the
           Michigan bar, admitted pro hac vice, argued the cause
           for appellant/cross-respondent in A-4664-16 and
           appellants (Genova Burns, LLC, James Boutrous
           (McDonald Hopkins, PLC) of the Michigan bar,
           admitted pro hac vice, and Timothy J. Lowe,
           attorneys; Harris S. Freier, James Boutrous, and
           Timothy J. Lowe, on the briefs in A-4664-16, A-0692-
           17, A-2990-17, and A-4407-17; Harris S. Freier and
           Timothy J. Lowe, on the briefs in A-0693-17; Harris
           S. Freier, on the briefs in A-4527-17).

           John H. Schmidt, Jr., argued the cause for respondent/
           cross-appellant in A-4664-16 and respondents
           (Lindabury, McCormick, Estabrook & Cooper, PC,
           attorneys; John H. Schmidt, Jr., and Stacey K. Boretz,
           on the briefs).

     The opinion of the court was delivered by

CURRIER, J.A.D.

     In these consolidated appeals, we consider the enforceability of the

restrictive covenant agreements (RCAs) executed by the six defendants during

their employment with plaintiff ADP, LLC.        Each defendant was a top-

performing sales representative. To award and incentivize their success, ADP

invited defendants to participate in a stock award incentive program

                                                                    A-4664-16T1
                                     3
conditioned on their acceptance and execution of an RCA. Each defendant

assented to the RCA and accepted the stock awards for several years.

      The RCA included non-solicitation and non-compete provisions that

restricted an employee from soliciting ADP's clients and competing with ADP

upon leaving the company. The defendants left ADP at varying times and each

accepted employment with the same direct competitor.              Consequently,

litigation ensued in which ADP sought to enforce its RCAs.

      The courts'1 treatment of the various lawsuits has been inconsistent. We

strive to bring some clarity and uniformity to the consideration of an RCA, and

to provide the parties guidance for the drafting of such covenants.

      In our review of the RCAs at issue here, we are satisfied that because

ADP presented evidence of a legitimate business interest to support the

imposition of the covenant's restrictions, the covenant is not entirely

unenforceable. However, its non-solicitation and non-compete provisions are

overly broad and require blue-penciling2 to ensure they reasonably guard



1
  ADP has pursued litigation in both the New Jersey state courts and several
federal courts.
2
  The term "blue pencil[ing]" refers to a court's modification or tailoring of a
restrictive covenant. See Cmty. Hosp. Grp., Inc. v. More, 183 N.J. 36, 50 n.3
(2005).



                                                                       A-4664-16T1
                                       4
ADP's interest in protecting its customer relationships without imposing an

undue hardship on its former employees.

      For the reasons that follow, ADP may only prohibit its employees, upon

separation from the company, from soliciting any of ADP's actual clients with

whom the former employee was directly involved or who the employee knows

to be ADP's client.      As to the solicitation of prospective clients, it is

unreasonable and onerous to restrict defendants from soliciting clients

unknown to defendants while at ADP.             Therefore, when working for a

competitor, a former employee is only prohibited from soliciting a prospectiv e

ADP client if the employee gained knowledge of the potential client while at

ADP and directly or indirectly, solicits that client after leaving.

      In considering the non-compete provision, we find it reasonable for ADP

to restrict its former employees, for a reasonable time, from providing services

to a competing business in the same geographical territory in which the

employee operated while at ADP.

      We, therefore, reverse the trial court orders that found the RCAs to be

unenforceable.3    We also reverse the trial court orders that fell short of


3
   ADP, LLC v. Hobaica, No. C-0118-16 (Law Div. 2018); ADP, LLC v.
DeMarco, No. C-0120-16 (Law Div. 2018); ADP, LLC v. Kusins, No. C-0264-
15 (Law Div. 2017).



                                                                        A-4664-16T1
                                         5
declaring the RCAs unenforceable, but placed greater restrictions on the non -

solicitation and non-compete provisions than the standards set here. 4 Because

each defendant breached the RCAs to some extent, we remand the matters to

the trial court to determine the appropriate remedy for the breach and to

consider ADP's application for counsel fees. 5

                                        I.

       ADP, a human capital management firm, provides a range of business

outsourcing and software services pertaining to human resources, payroll,

taxes, and benefits administration to over 620,000 companies worldwide. It

contends that to protect its confidential business interests, it uses a two -tiered

system of restrictive covenants.

       When an employee is initially hired by ADP, he or she is required to

sign either a sales representative agreement (SRA), a non-disclosure agreement

(NDA), or both. Those agreements contain general non-compete and non-

solicitation provisions that are narrowly tailored in scope and geographical




4
  ADP, LLC v. LeNoble, No. C-0117-16 (Law Div. 2018); ADP, LLC v.
Karamitas, No. C-0143-16 (Law Div. 2017); ADP, LLC v. Hopper, No. C-
0023-16 (Law Div. 2017).
5
    For consistency, the remanded cases should be assigned to the same judge.


                                                                          A-4664-16T1
                                        6
region, and prevent employees from soliciting any clients the employee had

contact with at ADP for twelve months after terminating their employment.6

      For its top employees who meet or exceed their sales targets, ADP offers

an annual stock option incentive.      The incentive is conditioned upon the

acceptance of a secondary RCA. The RCAs tied to the stock incentives are

"click-wrap" agreements, which require the employee to check a box on a

computer screen to indicate he or she reviewed the RCA and agreed to its

terms, before accepting the stock incentive. 7

      Prior to 2013, the RCAs for the stock options were narrowly tailored and

largely tracked the initial SRAs and NDAs that employees signed upon their

hire. The pre-2013 RCAs only precluded an employee from soliciting ADP's

clients with whom he or she had contact, and limited the non-compete

provisions to the geographical territory the employee worked in while at ADP.


6
  The initial NDA in Hopper did not contain any non-solicitation or non-
compete provisions.
7
   A clickwrap agreement requires a computer user to affirmatively manifest
assent to the terms of a contract. See Specht v. Netscape Commc'ns Corp., 306
F.3d 17, 22 n.4 (2d Cir. 2002) (explaining clickwrap "presents the user with a
message on his or her computer screen, requiring that the user manifest his or
her assent to the terms of the . . . agreement by clicking on an icon") (quoting
Specht v. Netscape Commc'ns Corp., 150 F. Supp. 2d 585, 593-94 (S.D.N.Y.
2001)). If defendants did not affirmatively manifest assent to the terms by
taking the required action, they could not proceed and obtain the offered stock
award. Defendants have not disputed the validity of the clickwrap agreements.


                                                                       A-4664-16T1
                                        7
      The post-2013 RCAs, however, were more restrictive and prevented

employees from soliciting ---
                          any actual or prospective ADP client, regardless of

the employee's geographical location or personal contact with the client, for a

twelve-month period after termination. Any violation of the RCA tolled the

time period that the covenants remained in effect. In addition, the later RCAs

permitted ADP to recoup all reasonable attorney's fees and costs incurred in

their enforcement.

      Participation in the stock award program was voluntary; ADP's top

employees who chose not to participate in the program were not required to

accept the RCAs. The 2014 RCA is the crux of this dispute.

      Against that backdrop, we turn to a discussion of each defendant, his

employment history, and the trial court proceedings.

                                       A.

      In May 2007, defendant Erik Kusins was hired by ADP and signed a SRA,

which contained non-compete and non-solicitation provisions. Those provisions

prohibited Kusins from soliciting ADP's clients that he had contact with at ADP,

and prevented him from working in a similar role for a competitor in "any

territory" that he managed or was assigned to while at ADP.

      Kusins was initially hired as a client district manager. In that role, he

managed ADP's accounts for clients with 100 to 1000 employees in "towns and



                                                                       A-4664-16T1
                                        8
areas throughout Eastern Massachusetts" for approximately five and a half years.

Thereafter, Kusins accepted a position in ADP's business process outsourcing

department, where he worked for approximately one year. During that time, he

was responsible for attracting prospective clients with 150 to 1000 employees in

Eastern Massachusetts.

        In 2013, Kusins was promoted to sales executive, where he managed

employees responsible for attracting new clients for ADP in the Eastern

Massachusetts region. Kusins was promoted again in 2015 and assigned to ADP's

national accounts division, where he sold ADP products and services to employers

with between 1000 and 5000 employees in Massachusetts, New Hampshire, and

Maine. He had a list of seventy-five clients and prospects, and access to pricing

information.

        During his employment with ADP, Kusins met or exceeded his yearly sales

targets six times between 2008 and 2014. In those six years, he accepted the

incentive stock options and the required RCAs by clicking an online agreement.

The RCAs executed from 2008 through 2012 were similar to the SRA, and

narrowly tailored in scope and geographic territory. As stated, the RCAs in 2013

and 2014 were much broader.

        The disputed 2014 RCA, assented to by each defendant, states, in relevant

part:



                                                                         A-4664-16T1
                                        9
3. Non-Competition. I agree that during my
employment and for a period of twelve (12) months from
the voluntary or involuntary termination of my
employment for any reason and with or without cause, I
will not, directly or indirectly, own, manage, operate,
join, control, be employed by or with, or participate in
any manner with a Competing Business anywhere in the
Territory where doing so will require me to (i) provide
the same or substantially similar services to a Competing
Business as those which I provided to ADP while
employed. . . .

4. Non-Solicitation of and Non-Interference with
Clients, Business Partners, and Vendors.

       a. Clients: I agree that during my employment
and for a period of twelve (12) months following the
voluntary or involuntary termination of my employment
for any reason and with or without cause, I will not,
either on my own behalf or for any Competing Business,
directly or indirectly, solicit, divert, appropriate, or
accept any business from, or attempt to solicit, divert,
appropriate, or accept any business from any Client for
the purposes of providing products or services that are
the same as or substantially similar to those provided in
the Business of ADP, for any Client: (i) whom ADP
provides products or services in connection with the
Business of ADP; (ii) whom ADP has provided products
or services in connection with the Business of ADP and
with whom ADP reasonably expects business within the
two (2) year period following my termination of
employment from ADP; (iii) whom ADP has actively
solicited in connection with the Business of ADP within
the two (2) year period prior to my termination of
employment from ADP; or (iv) about whom I have any
trade secret information. I also agree that I will not
wrongfully induce or encourage or attempt to wrongfully
induce or encourage any Clients to cease doing business
with ADP or materially alter their business relationship
with ADP.

                                                            A-4664-16T1
                           10
      ....

5. Non-Solicitation of Employees. I agree that during
my employment with ADP and for a period of twelve
(12) months following the voluntary or involuntary
termination of my employment for any reason and with
or without cause, I will not, directly or indirectly, hire,
solicit, recruit, or encourage to leave ADP, any current
employees of ADP or hire, solicit, recruit, or contact with
employees who terminate their employment with ADP
within twelve (12) months following my termination
date.

6. Non-Disclosure and Non-Use of Confidential
Information and Trade Secrets. During my employment
. . . and after the voluntary or involuntary termination of
my employment for any reason and with or without
cause, I will not disclose, use, reproduce, distribute, or
otherwise         disseminate      ADP's       Confidential
Information. . . .

      ....

11. Relief, Remedies, and Enforcement. I acknowledge
that ADP is engaged in a highly competitive business,
and the covenants and restrictions contained in this
Agreement, including the geographic and temporal
restrictions, are reasonably designed to protect ADP's
legitimate business interests, including ADP['s] goodwill
and client relations, Confidential Information and trade
secrets . . . . I agree that if ADP substantially prevails in
any litigation arising out of or relating to this Agreement
. . . ADP shall be entitled to recovery of its reasonable
attorneys' fees and associated costs. . . .

12. Tolling. The restricted time periods in paragraphs
three (3) through six (6) above shall be tolled during any
time period that I am in violation of such covenants, as
determined by a court of competent jurisdiction, so that
ADP may realize the full benefit of its bargain. This

                                                                A-4664-16T1
                             11
      tolling shall include any time period during which
      litigation is pending, but during which I have continued
      to violate such protective covenants and a court has
      declined to enjoin such conduct or I have failed to
      comply with any such injunction.

The agreement also defined certain key terms used above as follows:

      c. "Clients" means any individual, corporation, limited
      liability company, partnership, joint venture, association,
      or other entity, regardless of form, or government entity
      for whom ADP provided or provides products or services
      in connection with the Business of ADP or whom ADP
      has actively solicited in connection with the Business of
      ADP.

      d. "Competing Business" means any individual
      (including me), corporation, limited liability company,
      partnership, joint venture, association, or other entity,
      regardless of form, that is engaged in any business or
      enterprise that is the same as, or substantially the same
      as, the Business of ADP for that part of the business in
      which I have worked or to which I have been exposed
      during my employment with ADP (regardless of whether
      I worked only for a particular segment of that part of the
      business in which I worked – for example, business
      segments based on the number of employees a Client has
      or a particular class of business using an ADP product or
      service).

      e. "Confidential Information" means information . . . that
      is created, compiled, or gathered by ADP or its agents
      and is related to the Business of ADP. . . . Confidential
      Information includes but is not limited to information
      about: ADP's operations, products, and services;
      research and development of ADP products and services;
      . . . names and other listings of current or prospective
      Clients, Business Partners, and Vendors (including
      contact information that may be compiled in computer
      databases that are not owned or controlled by ADP . . . ;

                                                                    A-4664-16T1
                                  12
            proposals made to current or prospective Clients,
            Business Partners, and Vendors or other information
            contained in offers or proposals to such Clients, Business
            Partners, and Vendors; the terms of any arrangements or
            agreements with Clients, Business Partners and Vendors,
            including the amounts paid for such services or how
            pricing was developed by ADP, the implementation of
            Client-specific projects, the identity of Business Partners
            and Vendors, and Business Partner and Vendor pricing
            information, the composition or description of future
            services that are or may be provided by ADP; ADP's
            financial, marketing, and sales information; and technical
            expertise and know-how developed by ADP, including
            the unique manner in which ADP conducts its
            business. . . .

                  ....

            g. "Material Business Contact" means contact that is
            intended to establish or strengthen a business relationship
            for ADP.

            h. "Territory" means the geographic area where I worked,
            represented ADP, or had Material Business Contact with
            ADP's Clients in the two (2) year period preceding the
            termination of my employment with ADP.

Lastly, the RCA explicitly stated that it supplemented all existing agreements,

"include[ing] the same or similar covenants," so those covenants would

"provide ADP with the greatest protection enforceable under applicable law."

      In September 2015, Kusins resigned from ADP. He met with his direct

supervisor, Anne Marie McMurray, to discuss the clients he had been working

with and, later, sent a series of emails to McMurray, detailing the clients with

which he was involved.      Kusins also turned over all notes and documents

                                                                          A-4664-16T1
                                        13
containing ADP's confidential information, and his company-issued laptop and

iPad. Two days later, ADP sent Kusins a letter reminding him of his obligations

under the RCAs.

      Less than two weeks after his resignation, Kusins began working as a sales

representative for Ultimate Software Group (USG). At USG, Kusins sold human

resources software to companies with over 2500 employees in Massachusetts, New

Hampshire, Maine, Connecticut, New York, New Jersey, and Pennsylvania. He

had worked in three of those same territories while at ADP.

      ADP alleged that Kusins violated the terms of the SRA and RCAs by

soliciting ADP's clients in his new employment. Its complaint asserted claims for

breach of contract, breach of the duty of loyalty, misappropriation of trade secrets,

and unfair competition. Kusins's answer and counterclaims contended that the

2013 and 2014 RCAs were overly broad and unenforceable.8

      Following the completion of discovery, ADP and Kusins filed competing

motions for summary judgment. Finding contested issues of fact, the trial judge

ordered a plenary hearing. During the hearing, McMurray and Kusins testified

about the RCAs at issue and the nature of Kusins's employment with ADP.



8
    The suits instituted by ADP against each defendant contain similar
allegations and causes of action. The defenses and counterclaims are also
substantially similar.


                                                                            A-4664-16T1
                                         14
      McMurray testified that she led the global enterprise solution division in the

New England region for national accounts at ADP. In that role, she managed a

team of associates, including Kusins.

      In discussing the incentive program, McMurray explained that the

employees who were invited to receive incentive stock options were "top

performing associates," who had "the greatest understanding about [ADP's]

products, about how [ADP is] unique in the market," about what made ADP "more

competitive," and who had "strong relationships with [ADP's] clients." McMurray

stated that a strong relationship with a client led to greater sales. She believed the

second-tier RCAs were broader because the employees receiving the incentive

stock options cultivated "insight[,] . . . information, and relationships" that could be

"very damaging from a brand perspective and a loss of accounts, and referrals."

      ADP alleged that Kusins breached the SRA and RCAs by: (1) asking a

coworker at USG to solicit business from an ADP client that Kusins had worked

with at ADP; (2) advising his sales representatives at USG to "attack" ADP's

clients; (3) preparing a business plan at USG, which listed four of ADP's

prospective clients that he had been in contact with while at ADP; (4) soliciting

business from several clients he dealt with at ADP; and (6) disclosing ADP's

confidential information to salespeople at USG.




                                                                               A-4664-16T1
                                          15
      McMurray further attested to the harm Kusins had caused ADP, specifically

with regard to his solicitation of a particular ADP client. She explained that ADP

was engaged in contract renewal with the client and had to use "a significant

amount of resources" to keep the business. Kusins's conduct in soliciting ADP's

client had damaged ADP's relationship with the client, diminished ADP's

reputation, and made it more difficult to "sell new products and services" to its

former client. ADP had also lost revenue from its reduced business with the client.

      After hearing testimony, and considering the proofs submitted on the

summary judgment record, the trial judge9 concluded in a written opinion that

Kusins had breached the terms of the initial SRA by soliciting both prospective and

actual clients of ADP after leaving to work for USG.

      Therefore, the judge equitably tolled the restrictive covenants in the SRA

and, for a period of twelve months from the date of the order, enjoined Kusins

from soliciting any actual or prospective ADP client that he worked with while

employed at ADP and from soliciting or recruiting any ADP employee. The judge

also prohibited Kusins from ever using or disclosing ADP's confidential,

proprietary or trade secret business information.



9
  Two different trial judges handled these six cases. One judge considered and
ruled in Kusins, DeMarco, and Hobaica. A second judge issued decisions in
Hopper, Karamitas, and LeNoble.


                                                                           A-4664-16T1
                                         16
      In considering the RCAs, however, the judge came to a different conclusion.

He determined the RCAs to be overbroad, "anti-competitive and unenforceable," as

they were "designed to stifle competition rather than protect [ADP's] legitimate

business interest." The judge found that ADP offered "no legitimate business

reason for imposing these covenants only on their best sales people."

      In its June 29, 2017 order, the judge also denied ADP's claims for monetary

damages, counsel fees, and contractual tolling, because those provisions were only

contained in the unenforceable RCAs.

                                        B.

      Upon commencing employment with ADP in 2009, defendant Ryan Hopper

signed an NDA. The NDA contained general provisions prohibiting Hopper

from using or disclosing ADP's confidential information, trade secrets, or

proprietary information, except as required to fulfil his duties as an employee.

The NDA did not contain any non-compete or non-solicitation provisions.

      Hopper initially worked in the small business sales division at ADP. In

that role, he sold payroll products and services to employers with one to forty-

nine employees in the Minneapolis, Minnesota area. After approxi mately two

years in that position, Hopper was promoted to associate district manager, and

assigned to the downtown Minneapolis and North Minneapolis sales territory.

In that position, Hooper had his "own client list and [his] own prospect list." Over



                                                                           A-4664-16T1
                                        17
the next six years, Hopper received several promotions, culminating in his role

as a sales executive in the Minneapolis and St. Paul territories.

      Hopper met his sales targets and accepted ADP's stock award incentives

from 2012 to 2014, requiring him to execute the "click-wrap" RCAs in each of

those years. Although the 2012 RCA was similar to the NDA Hopper signed

upon his hiring, it also included provisions that prevented him, for a period of

twelve months after termination, from soliciting any of ADP's clients he had

worked with at the company or hiring or soliciting ADP's employees. The

more expansive 2013 and 2014 RCAs prevented Hopper from soliciting ---
                                                                   any of

ADP's clients, regardless of his prior interaction with the client, and contained

tolling and attorney's fees provisions.

      After Hopper resigned from ADP in 2015, he began employment at

USG, where he sold human resources software to employers with 200 to 500

employees in the sales territory of North Dakota, South Dakota, Iowa,

Nebraska, Wyoming, Montana, and Idaho. He did not sell any USG products

in the territories where he had worked while at ADP.

      Following discovery, the parties filed competing summary judgment

motions. ADP argued that Hopper violated the terms of the NDA and RCAs

by soliciting four of ADP's clients and an ADP employee. ADP contended the

RCA was enforceable because it served to protect its legitimate business interests.



                                                                            A-4664-16T1
                                          18
      The deposition testimony of Sean Burns, an ADP division vice-president,

supported ADP's motion.10     Burns discussed ADP's "price book," an internal

electronic system that contains ADP's "[p]ricing services" and other confidential

information. He explained that ADP's salespeople in small business sales would

use the price book to generate quotes and proposals for prospective clients. The

salespeople were instructed to inform their "potential prospects" that the pricing

information was "confidential and proprietary" and should not be shared with third

parties. When discussing information that Hopper possessed about markets for

potential employers with over fifty employees, Burns stated:

            Ryan worked hand in hand with [ADP's] major
            accounts and [ADP's] market team, and as I said
            earlier, he was my best associate and my best team in
            partnering with them. So I think it's fair to make an
            assumption that he had a pretty good knowledge of the
            market because he passed [major accounts more than a
            hundred] referrals.

Burns asserted Hopper breached the non-solicitation and non-compete

provisions by "talking to ADP clients. . . . [in] his new territory," and

potentially "soliciting business from ADP clients."

      Burns further testified that the confidential information ADP sought to

protect included the information obtained by its employees during ADP's


10
   Hopper had "directly" and "indirectly" reported to Burns for five years
while at ADP.


                                                                         A-4664-16T1
                                        19
training and leadership development programs. He stated that the information

imparted to Hopper would be useful if working for a direct competitor. Burns

explained:

             [ADP] develop[s] young, immature salespeople who
             don't have any experience in the business or
             experience selling or experience even working for a
             large organization. And . . . business maturity, sales
             development, go-to-market strategies, selling skills,
             leadership programs, . . . are all things that attract
             people to [ADP] and they take with them when they
             leave, whether it's in paper copy or not.

      On June 30, 2017, the trial judge delivered an oral opinion granting each

party's motion for summary judgment in part. The judge found the RCA was

an enforceable "click-wrap" agreement that Hopper assented to online, but

rejected Hopper's argument that the RCA was "void ab initio" based on ADP's

breach of the covenant of good faith and fair dealing. Summary judgment was

entered in favor of ADP on those two issues.

      However, with regard to the enforceability of the non-solicitation

provisions in the RCAs, the judge found: (1) the prohibition on soliciting

prospective clients was overly broad; (2) the prohibition on soliciting ADP

clients in general was overly broad; and (3) both non-solicitation provisions

were unenforceable as written.        Therefore, the judge blue-penciled a

geographic restriction into the non-solicitation provisions of the RCAs,

limiting their applicability to actual clients in Hopper's geographic territory

                                                                       A-4664-16T1
                                      20
that he had worked in while at ADP, and for prospective clients, the territory

he was "familiar with" while at ADP.

      The judge then turned to Hopper's alleged breaches of the non-

solicitation clause as blue-penciled. Because Hopper had solicited clients

located outside of the territory he worked in while at ADP, the judge found he

had not breached the terms of the blue-penciled RCAs. Although the judge

found Hopper had breached the terms of the RCA in soliciting an ADP

employee, he described it as a "minimal violation." He denied ADP's claims

regarding: (1) inevitable disclosure of ADP's protected information; (2)

breach of the duty of loyalty; and (3) unfair competition, finding insufficient

proofs to sustain the claims.

      The judge also denied ADP's request to toll the one-year period

contained in the RCAs, finding that "[ADP] received the benefit of its bargain

as to all of [the] restrictive covenants." The judge declined ADP's request for

attorney's fees since Hopper had only committed one "insubstantial" violation.

An August 30, 2017 order memorialized the court's rulings.

                                       C.

      In May 2010, ADP hired defendant Anthony Karamitas as a sales trainee

in the major account sales division. Karamitas signed an NDA that prevented

him, for a period of twelve months after terminating his employment, from



                                                                       A-4664-16T1
                                       21
soliciting ADP's actual or prospective clients he had contact with while

working there, and disclosing ADP's confidential information or trade secrets.

      After several months, Karamitas was promoted to major accounts district

manager. In that role, he sold ADP's human resources software to employers

with fifty to ninety-nine employees in certain areas of Georgia. Two years

later, Karamitas was promoted to comprehensive services district manager in

the major accounts division, where he sold ADP's services to employers with

50 to 149 employees.      Karamitas had access to approximately 2000 ADP

customer accounts.

      Karamitas met his sales targets and accepted stock option incentives

from 2011 to 2014. Each time he accepted the stock options, he also was

required to assent to the "click-wrap" RCAs. Those RCAs were identical to

those at issue in Kusins and Hopper.

      After resigning from ADP in 2015, Karamitas worked in a position that

was not similar to his prior employment.         However, six months later,

Karamitas joined USG as a strategic development manager, selling products

and services to companies in Georgia with 200 to 500 employees. Karamitas

testified that the products he sold for USG were similar to those he sold at

ADP. He further conceded that he did not go through any type of training period

at USG because he "knew the industry well."



                                                                       A-4664-16T1
                                       22
      Following Karamitas's resignation from ADP, the company sent him a

letter reminding him of his obligations under the NDA and RCAs, and

requesting information about his employment with USG. Through counsel,

Karamitas responded to ADP "disavowing any obligation on his part to comply

with the restrictive covenants."

      ADP filed a complaint and an order to show cause, requesting a

preliminary injunction to enjoin Karamitas from violating the NDA and RCAs,

pending disposition of the litigation. In opposition, Karamitas submitted a

certification conceding that he had unsuccessfully solicited at least one ADP

client while at USG. The judge granted ADP's request for temporary restraints

and enjoined Karamitas, during the pending litigation, from: (1) soliciting any

actual or prospective ADP client he had contact with while employed by ADP;

(2) using or disclosing any of ADP's confidential or proprietary information at

any time; and (3) interfering in any way with any contract or client relationship

of ADP he knew about through his prior employment with the company.

      Following the completion of discovery, the parties filed cross-motions

for summary judgment. ADP contended that Karamitas breached the terms of

the NDA and RCAs by soliciting its actual and prospective clients, competing

in the same market as ADP while employed by USG, and divulging ADP's

confidential and proprietary pricing information.



                                                                         A-4664-16T1
                                       23
       In support of its motion, ADP offered the deposition testimony of Denise

Biehl. She stated she and Karamitas had worked collaboratively to sell business

process outsourcing services. Biehl explained ADP offered "unique" training to its

employees, where they learned how to sell "the ADP Way." She explained ADP

was recognized in the industry for its training and that Karamitas would have

received the same "unique" training.

       After Karamitas became employed at USG, he began to solicit several of

ADP's clients, which Biehl explained had a "direct impact on the market that [she]

s[old] to." She said Karamitas had successfully poached ADP's business

              [b]ecause of his experience selling products that are
              similar to the ones he's selling now, because he has
              knowledge of how [ADP's] service model works, [how
              ADP's] implementation model works, and not just
              around technology, but [ADP's] comprehensive shared
              service models.

       Biehl stated she learned from ADP's clients that Karamitas was soliciting

them; she also testified that Karamitas was soliciting numerous prospective clients.

Moreover, ADP's clients and its sales associates informed Biehl that Karamitas had

discussed confidential information with them, including: ADP's "fire protection,"

its HR "vulnerabilities," ADP's "ability to track certain data points," and ADP's

"service model." She had heard that Karamitas told prospective clients that ADP's

"HR system would not be able to track . . . data . . . in the way [the clients] would

like to do it."

                                                                            A-4664-16T1
                                         24
      The judge found that, although the RCAs were enforceable "click -wrap"

agreements that Karamitas assented to when he accepted his stock option

incentives, the non-solicitation provisions in the 2013 and 2014 RCAs

prohibiting the solicitation of any actual or prospective ADP client were overly

broad and unenforceable. The judge found the non-solicitation provisions in

the initial NDA and the 2011 and 2012 RCAs were reasonable because those

provisions only prohibited Karamitas from soliciting ADP clients in the

Georgia region that he had worked in while employed by ADP. Accordingly,

the judge concluded that "rather than blue-penciling the problematic 2014

[RCA] non-solicitation provision, [he would] hold [Karamitas] to the previous

non-solicitation clause, which he clearly signed and has conceded is

reasonable."

      The judge then addressed the alleged breaches under the terms of the

enforceable 2011 and 2012 non-solicitation clauses. He found Karamitas had

only solicited one client, which he had conceded. As for the remaining clients

that ADP alleged Karamitas attempted to solicit, the judge found either an

absence of proof, or that the solicitations did not violate the non-solicitation

clauses in the NDA or the 2011 and 2012 RCAs.

      With regard to the alleged violation of the non-compete clause, the judge

found that Karamitas worked in a different "market share" at USG, because he



                                                                        A-4664-16T1
                                      25
was selling to employers with 200 to 500 employees, whereas at ADP he sold

to employers with less than 150 employees.         Therefore, the judge blue-

penciled the term "territory" in the non-compete provisions to include the

market share in which Karamitas sold while at ADP.            The judge found

Karamitas had not breached the blue-penciled non-compete provision. Finally,

in the August 30, 2017 order, the judge denied ADP's claims for inevitable

disclosure, breach of the duty of loyalty, unfair competition, and attorney's

fees.

                                     D.

        In April 2006, ADP hired defendant Nick LeNoble as a sales trainee in

the small business sales division, which sold products to clients with less than

fifty employees. Upon his hiring, LeNoble signed a SRA, prohibiting him

from soliciting any of ADP's clients, or bona fide prospective clients, within a

seventy-five mile radius of the territory he covered at ADP during the year

prior to his termination.     He was also prohibited from disclosing any

confidential information learned during his employment.

        LeNoble received several promotions over the next few years.          He

served as district manager, and senior district manager for the Madison,

Wisconsin area. He then became sales manager for the Milwaukee area, and

then a senior sales manager for the greater metropolitan Chicago area,



                                                                        A-4664-16T1
                                      26
covering the city's northwest suburbs, though not the city itself. In 2015, ADP

promoted him to senior sales manager of the "CPA Centric team," a group

tasked with obtaining referrals for potential clients from accountants and bank

contacts, covering the same area just outside the city of Chicago.

      During his time at ADP, LeNoble met the incentive stock award

requirements in 2008 and in 2010 to 2015, accepted those stock awards, and

agreed to seven RCAs. Like with the other defendants, it is the 2014 RCA

that is at issue before us. 11

      LeNoble terminated his employment with ADP in 2016, and began

working for USG the following week. As a strategic development manager at

USG, he sold the same payroll and human resources products and services that

he had at ADP and did so in a partially coincident geographical territory — all

of Illinois, except Cook and Lake counties. However, his coverage area at

USG extended to a different customer base — employers with 200 to 500

employees.

      Although LeNoble had spent his entire tenure at ADP within the small

business sales division, ADP executives testified at their depositions that the



11
   The 2015 RCA agreed to by LeNoble did not differ from the 2014 iteration
other than some minor wording changes not relevant to our review.



                                                                       A-4664-16T1
                                       27
information gained from selling to companies with fewer than fifty employees

at ADP could be used in selling to employers with 200 to 500 employees

        Additionally, during LeNoble's employment at ADP, he was privy to

confidential information about ADP's clients through his access to the

Salesforce database, 12 which covered not only his own clients, but also those of

the sales representatives under his management. He also became familiar with

the company's product pricing, profit margins, and the details of many of its

sales campaigns meant to compete with other payroll firms.

        LeNoble attended seminars addressing new products and sales strategies,

which featured presentations from multiple ADP business units. Moreover,

LeNoble himself conducted training sessions with other sales representatives,

including crafting responses to customer concerns with ADP products.

12
     An ADP executive described the Salesforce database as follows:

              Salesforce is our customer database. . . . [T]his is
              where we house all of our information on our clients
              and our prospective clients. It's essentially how our
              sales associates manage their business, manage their
              territory. It includes everything from . . . [the] name
              of the company to the address, number of employees,
              who their current provider is. . . . Not only the
              competitive provider, but just the history of what
              happened within . . . that account. So you can see . . .
              all the transactions that might have taken place from
              an activity standpoint and what the result of that
              activity was within that account.



                                                                         A-4664-16T1
                                        28
       LeNoble acknowledged that, during his first year at USG, he had

successfully solicited business from several existing ADP clients, and from

prospective clients that ADP was also actively soliciting. All of the companies

were located within the greater Chicago area that LeNoble had covered at

ADP.

       LeNoble testified he sent marketing emails to potential clients he

believed were using ADP's products or services.          In one communication,

LeNoble advised: "After spending [ten] years with ADP myself, I learned of

some really great differences in the market place about [USG]." Moreover, he

discussed his experience at ADP with a USG coworker in May 2016, stating in

an email: "I will tell you that service [at ADP] has not changed. They are still

throwing unqualified people into the mix and under training them then putting

these undertrained people client facing. They are also moving specialists off

of client accounts quickly so it feels like a revolving door."

       Following discovery, LeNoble and ADP filed cross-motions for

summary judgment. Prior to addressing whether LeNoble breached the SRA

and RCA, the trial judge observed in a written opinion on January 24, 2018,

that ADP had a legitimate interest in protecting its confidential information

and client relationships. However, despite this, the judge concluded that the

RCAs were broader than required to protect those interests. He recounted that



                                                                        A-4664-16T1
                                        29
LeNoble had spent his entire tenure with ADP in a division responsible for

selling only to customers with fewer than fifty employees.            The judge

concluded the evidence ADP presented failed to establish that LeNoble had

any relationships with larger customers like those he currently dealt with at

USG or had access to the specific confidential client information required to

develop such relationships.

      Nonetheless, because ADP did have some legitimate interests warranting

protection, the judge determined, as a matter of equity, the RCAs should be

blue-penciled to narrow their restrictions to protect the kind of confidential

information LeNoble had gained from ADP. In particular, he concluded that

the non-competition clauses in the RCAs should be limited to his ADP

territory area, the northwest Chicago suburbs, and to employers with fewer

than fifty employees.    The non-solicitation clauses, meanwhile, would be

limited to prevent LeNoble from soliciting, for one year following his

termination from ADP, any of ADP's clients with fewer than fifty employees,

any of its clients whose business he had actively solicited within the two years

preceding his departure, and any of its prospective clients with fewer than fifty

employees that LeNoble had acquired confidential information about while

working for ADP.




                                                                         A-4664-16T1
                                       30
      The judge dismissed the breach of the duty of loyalty and unfair

competition claims, finding that ADP had failed to support its allegations. The

judge also denied ADP's request for counsel fees.

                                             E.

      ADP hired defendant Michael DeMarco in July 2010 as a district

manager in the Austin, Texas area for its small business sales division.

DeMarco's clients were companies comprised of between one and forty-nine

employees.

      DeMarco signed both an SRA and NDA upon his hiring. Like the other

defendants'   initial   SRAs,   DeMarco's         agreement   included   equivalent

nondisclosure requirements. He was prohibited for one year from soliciting

any of ADP's clients, or bona fide prospective clients, with which he had been

"involved or exposed," but only in the territory he had covered during the two -

year period prior to his resignation.

      After meeting his sales goals from 2012 through 2014, DeMarco

accepted the opportunity to participate in the stock award program and,

subsequently, entered into RCAs in each of those years. DeMarco's 2014 RCA

is the same as that executed by the other defendants.

      DeMarco was promoted in 2012 and, for the remainder of his tenure,

served as a core market representative in the major accounts division, which



                                                                           A-4664-16T1
                                        31
handled clients with 50 to 1000 employees. He was specifically responsible

for selling the company's payroll and tax processing services to entities with

50 to 125 employees.

      During his employment, ADP provided DeMarco with training on the

products and services he sold, including its payroll processing software and an

understanding of benefits administration.        An ADP executive testified

DeMarco was privy to contact and background information for his own clients

and any prospective clients within his region through the company's Salesforce

database, and had access to pricing and marketing strategies, internal sales

data, and information about future products and services. The supervisor also

noted that as a former ADP employee, DeMarco possessed a unique level of

credibility if he pointed out any shortcomings in ADP's products or services

when soliciting a potential client for a new employer.

      DeMarco left ADP and began working for USG in 2015. As a strategic

development manager, DeMarco was responsible for selling the same kind of

products and services as he had at ADP in an area that included Austin, but

also spread to other parts of central Texas, New Mexico, and parts of Missouri.

He handled a somewhat different customer base — companies with 200 to 500

employees — than he had at ADP.            He was later promoted and became




                                                                       A-4664-16T1
                                      32
responsible for employers with 500 to 1500 employees in central Texas, again

including Austin.

      DeMarco acknowledged at his deposition that, during his first year at

USG, he successfully acquired four of ADP's existing clients and one

prospective client he had previously solicited while working at ADP. In fact,

in pursuing and securing the prospective client's business for USG, DeMarco

dealt with at least one person he had met while seeking that client's business

for ADP.

      DeMarco also conceded that another client's representative contacted

him after his move to USG, believing he was still working for ADP. DeMarco

explained his change in employment, but added her to his contact list, and

eventually invited her to a USG presentation. Soon after the presentation, the

representative sent him an email, asking:

            Since we have ADP now, and you know the features
            of the ADP . . . product that we are considering, I'd
            like your objective look at how Ultimate Software
            compares. Of essential importance to us is that you
            can accommodate our needs globally for time off
            tracking. I also want to know your implementation
            expertise   and     customer    service    following
            implementation. Will want references that have gone
            ADP to Ultimate.




                                                                      A-4664-16T1
                                      33
DeMarco subsequently obtained that client's business. As a result of losing that

client, DeMarco's former ADP supervisor testified that the revenue derived

from that client dropped from $165,213.23 in 2016 to $650.82 in 2017.

      The parties filed competing summary judgment motions. As he had in

Kusins, the judge determined in an April 18, 2018 order that the RCAs were

anticompetitive and, therefore, unenforceable. Although he found ADP had

identified legitimate interests in protecting its confidential information, he

reasoned that protection was already afforded to all employees by the SRAs

and NDAs signed upon their hiring. Moreover, he found that every ADP sales

representative, regardless of his or her rank in the company, was exposed to

the same confidential information.

      The judge concluded that DeMarco had violated his SRA and NDA by

soliciting a prospective client following his resignation from ADP, but denied

any relief under those agreements because ADP had not shown damages

sufficient to justify a monetary award. The judge also dismissed the claims of

breach of loyalty and unfair competition for ADP's failure to support its

allegations. ADP's applications for counsel fees and injunctive relief were

denied.

      Despite his ruling, the judge commented that if the RCAs were

enforceable, they nevertheless required blue-penciling. He would limit the



                                                                        A-4664-16T1
                                      34
non-solicitation provision to the geographical territory DeMarco serviced

while at ADP and to customers with no more than 150 employees.

                                            F.

      Defendant Daniel Hobaica began at ADP in 2008 as a sales associate in

the small business services division in Arizona, soliciting business from

companies with one to forty-nine employees.        At the time of his hiring,

Hobaica signed an NDA similar to the initial non-disclosure and non-

solicitation provisions already discussed. He was specifically prohibited, for

one year, from soliciting any ADP clients he was involved with during the

two-year period prior to his resignation.

      Hobaica was promoted numerous times within the division before being

moved to the major account services division. In major accounts, he served

first as a business process outsourcing district manager, handling clients with

50 to 150 employees, and then as upmarket district manager, managing clients

with 150 to 999 employees.       He spent his final two years at ADP in the

upmarket district position, selling ADP's payroll and human resources products

and services to an area covering about one third of Arizona.

      Hobaica received several weeks of training during his first year at ADP

and additional training throughout his employment.      He attended meetings

with other sales representatives, where they shared confidential information



                                                                       A-4664-16T1
                                       35
regarding the company's new products, sales strategies, and prospective

clients; he also had access to the Salesforce database.

      In a certification, Hobaica's former supervisor explained the insight sales

representatives have into ADP's products and services, such as, their strengths

and weaknesses, how the company sells them, how they differ from

competitors, their pricing models and costs, and improvements to current

products or products in development. Further, the supervisor certified that a

former ADP employee "will know a significant amount of confidential

information about ADP and will be able to tailor his or her proposal" to an

ADP client without disclosing he or she was a former ADP employee.

      During his time at ADP, Hobaica met the incentive stock award

requirements in 2010-2012, 2014, and 2015, accepted those stock awards, and

agreed to five RCAs.

      Hobaica resigned from ADP in 2016 and began working at USG as a

strategic development manager, selling to companies with 200 to 500

employees in an area covering his prior ADP territory of Arizona, as well as

Nevada, Hawaii, and Alaska. At his deposition, Hobaica acknowledged selling

the same sort of products and services at USG as he had at ADP, and to

competing with his former employer for prospective clients. In his first year,




                                                                         A-4664-16T1
                                       36
Hobaica admitted he acquired two of ADP's existing clients for USG, and

solicited another, whose representatives he met while still working for ADP.

         In considering the parties' cross-motions for summary judgment, the trial

judge made similar determinations as he had in DeMarco and Kusins. He

found the RCAs were anticompetitive and unenforceable. He also determined

Hobaica had breached the NDA by soliciting actual and prospective ADP

clients, but ADP had failed to support a claim for relief. However, the judge

advised that if the RCAs were enforceable, he would blue-pencil them in

accordance with his determination in DeMarco — limiting the non-solicitation

provisions only to the geographical territory and market segment Hobaica

serviced while at ADP. The remaining claims were dismissed under the April

23, 2018 order.

                                              II.

         On appeal, ADP challenges the judge's conclusion in Kusins, DeMarco,

and Hobaica that the RCAs were anti-competitive and therefore unenforceable.

ADP also asserts both judges' blue-penciling of the RCAs was excessive,

unreasonable, and inconsistent. Finally, ADP contends the judges erred in

granting defendants summary judgment on its claims for breach of duty of

loyalty and unfair competition, and that it was entitled to counsel fees and

costs.



                                                                          A-4664-16T1
                                         37
      We review a summary judgment order de novo, applying the same

standard used by the trial court. Davis v. Brickman Landscaping, Ltd., 219
N.J. 395, 405 (2014). We must determine whether, viewing the facts in the

light most favorable to the non-moving party, the moving party has

demonstrated there are no genuine disputes as to any material facts and they

are entitled to judgment as a matter of law. R. 4:46-2(c); Davis, 219 N.J. at

406; Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

                                      A.

      For more than a century, our courts have considered, and validated,

contractual restraints against post-employment competition. See Mandeville v.

Harman, 42 N.J. Eq., 185, 189-90 (Ch. 1886) (holding a non-compete

agreement is valid if it is reasonable, provides fair protection to the employer,

and does not interfere with the interests of the public). However, during that

time, New Jersey generally held that if a noncompetitive agreement was

deemed overly broad, it was struck as void per se. See, e.g., Solari Indus., Inc.

v. Malady, 55 N.J. 571, 583 (1970).

      In its landmark Solari decision, the Supreme Court changed that policy

to permit "the total or partial enforcement of noncompetitive agreements to the

extent reasonable under the circumstances."       Id. at 585.   Under Solari, a

restrictive covenant is deemed enforceable if it "simply protects the legitimate



                                                                         A-4664-16T1
                                       38
interests of the employer, imposes no undue hardship on the employee, and is

not injurious to the public," in addition to the particular restrictions being

reasonable in duration, area, and scope of activity. Id. at 576, 581-82; see also

Coskey's Television & Radio Sales & Serv., Inc. v. Foti, 253 N.J. Super. 626,

634 (App. Div. 1992). The employer bears the burden of establishing the

agreement's enforceability. Ingersoll-Rand Co. v. Ciavatta, 110 N.J. 609, 638

(1988). Moreover, a court's ultimate determination requires a "fact-sensitive"

analysis to the circumstances of each case. Platinum Mgmt., Inc. v. Dahms,

285 N.J. Super. 274, 294 (Law Div. 1995).

      Our Supreme Court has instructed that a determination of the

enforceability of a restrictive covenant requires a court to balance the

employer's need to protect its legitimate interests against the hardship placed

on the employee by the agreement. Ingersoll-Rand Co., 110 N.J. at 634-35.

An employer's legitimate interests include the protection of trade secrets or

proprietary information, as well as customer relationships. Whitmyer Bros.,

Inc. v. Doyle, 58 N.J. 25, 33 (1971).       It also includes the protection of

information that, while not a trade secret or proprietary, is nonetheless "highly

specialized, current information not generally known in the industry, created

and stimulated by the . . . environment furnished by the employer, to which the




                                                                        A-4664-16T1
                                       39
employee has been 'exposed' and 'enriched' solely due to his employment."

Ingersoll-Rand Co., 110 N.J. at 638.

      With that said, an employer does not have a legitimate interest in simply

preventing competition. See Whitmyer Bros., 58 N.J. at 635. Consequently,

"[c]ourts will not enforce a restrictive agreement merely to aid the employer in

extinguishing competition, albeit competition from a former employee."

Ingersoll-Rand Co., 110 N.J. at 635. Indeed, the "knowledge, skill, expertise,

and information acquired by an employee during his employment become part

of the employee's person," and the employee may "use those skills in any

business or profession he may choose, including a competitive business with

his former employer." Ibid.

      In weighing the hardship placed on an employee by an RCA, a court

must determine "the likelihood of the employee finding other work in his or

her field, and the burden the restriction places on the employee." More, 183
N.J. at 59.     Therefore, "the geographic, temporal, and subject-matter

restrictions of an otherwise enforceable [RCA] will be enforced only to the

extent reasonably necessary to protect the employer's legitimate business

interests." Campbell Soup Co. v. Desatnick, 58 F. Supp. 2d 477, 489 (D.N.J.

1999) (citing Foti, 253 N.J. Super. at 634).




                                                                        A-4664-16T1
                                       40
      After a court analyzes the Solari/Whitmyer factors, the RCA may be

disregarded entirely, or given "total or partial enforcement to the extent

reasonable under the circumstances." Whitmyer, 58 N.J. at 32 (citing Solari,
55 N.J. at 585). As noted, courts have discretion to limit or "blue-pencil" the

application of an RCA in terms of the geographical area, period of

enforceability, and scope of prohibited activity.     Solari, 55 N.J. at 585;

Campbell Soup Co., 58 F. Supp. 2d at 489.

      One trial judge found the RCAs to be anti-competitive and, therefore,

unenforceable. Although the other judge did not specifically address whether

the RCAs were unreasonable restraints on trade, he did state in Karamitas:

"[T]here is, of course, a very protectable interest in preserving the customer

information and relationships that . . . Karamitas fostered while working at

ADP. And the [c]ourt's already enforced that and it's continuing to enforce it."

From this statement, we infer the second judge accepted ADP's assertion that

the RCAs were necessary to protect a legitimate business interest.          This

inference is bolstered by the judge's determination that the non-compete and

non-solicitation clauses in the RCAs were overly broad, necessitating a blue-

penciling of their application to Hopper's, Karamitas's, and LeNoble's

particular circumstances.




                                                                        A-4664-16T1
                                      41
      While these cases were pending on appeal, ADP litigated numerous

matters in the federal district courts in New Jersey and elsewhere. Like the

orders under review here, the results were inconsistent. See ADP, LLC v.

Lynch, Nos. 2:16-01053, 2:16-01111, 2016 U.S. Dist. LEXIS 85636, at *22-

*24 (D.N.J. June 30, 2016), aff'd, 678 F. App'x 77, 80 (3d Cir. 2017) (finding

the RCAs were reasonable after blue-penciling the requirement that defendants

were prevented from soliciting potential ADP clients, but only to the extent

that they gained knowledge of those clients through their employment with

ADP); ADP, LLC v. Jacobs, No. 2:15-3710, 2015 U.S. Dist. LEXIS 103207, at

*11-*12 (D.N.J. Aug. 5, 2015) (granting ADP a preliminary injunction after

blue-penciling the RCA to prevent defendant from soliciting potential ADP

clients that he gained knowledge of while employed with ADP); ADP, LLC v.

Manchir, No. M2016-02541-COA-R3-CV, 2017 Tenn. App. LEXIS 737, at

*14, *22-*24 (Tenn. Ct. App. Nov. 8, 2017) (affirming that the RCA was

narrowly tailored, "not merely a restraint on general competition," and ,

therefore, reasonable and enforceable under New Jersey law).

      Earlier this year, the Third Circuit considered ADP's 2014 and 2015

RCAs, concluding that, although the covenants were overbroad, the RCAs

were not unenforceable in their entirety. ADP, LLC v. Rafferty, 923 F.3d 113

(3d Cir. 2019). In applying the Solari criteria, the Third Circuit found ADP



                                                                      A-4664-16T1
                                     42
had "a legitimate business interest in imposing the RCA on [its successful

salespeople], and the RCA's heightened restrictive covenants, over and above

those in the SRA and NDA, are reflective of the greater damage those

employees could inflict on ADP upon their departure." --
                                                      Id. at 123. We agree.

      Here, multiple ADP supervisors and managers testified to the specialized

training, leadership development programs, sales development, and skills

seminars provided to the high-performing employees. Defendants themselves

taught workshops and training programs. The top-tier employees were also

granted access to specialized software, databases, and current and prospective

client lists and information. The record reflects ADP spends significant time,

energy and money in soliciting clients and developing client relationships and

good will.

      Defendants do not dispute the depth, and extent, of the customer

relationships they were trained to develop and did develop while at ADP. It

cannot be a coincidence their subsequent employment was with a direct

competitor of ADP. It is their expertise at developing and closing sales, and

their knowledge of ADP's strategies and pricing information that made them

attractive and valuable to a competitor.

      ADP's business is providing services to its clients.      Protecting its

customer relationships is paramount to its success. We are satisfied ADP has



                                                                      A-4664-16T1
                                       43
presented ample evidence that acquiring and retaining its customers requires "a

significant investment of time, effort and money which is worthy of

protection." A.T. Hudson & Co. v. Donovan, 216 N.J. Super. 426, 434 (App.

Div. 1987).    We conclude that ADP has demonstrated a legitimate and

protectable interest in its customer relationships sufficient to justify

enforcement of its RCA.

      Defendants argue that even if on its face the RCA protects a legitimate

business purpose, that purpose is abrogated by its imposition only on a certain

group of employees.     Agreeing to the RCA only entitled an employee to

receive a stock award; it did not affect the status of one's employment. We are

unpersuaded.

      The stock award incentive program was only offered to ADP's top-

performing employees. It was packaged as an incentive to meet or exceed

certain sales targets and given as an award for doing so. It reflects a merit or

bonus system present in most business settings.        These employees have

excelled at creating or continuing ADP's customer relationships, which ADP

seeks to protect. To be successful in their sales position, defendants must have

demonstrated extensive client contact. Therefore, defendants have a greater

ability than less successful employees to cause harm to ADP's customer

relationships upon leaving the company and joining a competitor.



                                                                        A-4664-16T1
                                      44
      ADP representatives described the harm sustained to its relationships

with particular customers resulting from defendants' actions post-resignation.

They provided specific instances of clients drastically reducing their business

with ADP or terminating its services altogether.        Defendants themselves

attested to the advantages they had in their new jobs because of their ADP

training and specialized information attained during their prior employment.

LeNoble discussed the weaknesses of ADP's products with ADP's clients he

was soliciting for USG. Karamitas admitted he did not need any training upon

joining USG "[b]ecause [he] knew the industry well."

      The imposition of the RCA on only high-level employees does not

change our determination that the covenant served ADP's purpose of

protecting its business interest – its customer relationships. As demonstrated

by defendants, the top-performing employees have the greatest potential to

damage ADP's relationship with its current and prospective clients.

      We now turn to the analysis of whether ADP's need to protect its

business interests is outweighed by any hardship the RCAs impose on

defendants as former employees. 13 It cannot be disputed the RCAs impose a


13
     Defendants do not challenge the RCA's one-year temporal limitation;
therefore, other than confirming it is a reasonable term, we need not address it
further. See, e.g., Laidlaw, Inc. v. Student Transp. of Am. Inc., 20 F. Supp. 2d
727, 761 (D.N.J. 1998) (holding a one-year restriction valid).


                                                                       A-4664-16T1
                                      45
degree of hardship on employees who leave ADP and work in the same field

for another company. We must determine whether that hardship is undue.

       Under the 2014 RCA, an ADP employee is prevented from soliciting

business from -
              all- of ADP's 620,000 existing clients, not just those the

employee had substantial dealings with or acquired knowledge about while at

ADP. We find this unreasonable. That restrictive language is untenable as an

ADP employee could not possibly know all of ADP's actual clients.

Therefore, it is necessary to blue-pencil the RCA to achieve the balance of

protecting ADP's interests against the hardship it imposes on former

employees.

       We conclude that a non-solicitation clause and non-compete clause may

prevent an employee from having any dealings with existing ADP clients that

the employee was actively involved with or whose names the employee

learned during his or her employment.

       The RCA also prohibits a former employee from soliciting any

prospective client that ADP "reasonably expects" to provide business to within

the two-year period following the employee's departure. The non-compete

clause blocks a former employee from working with a competing business and

selling the same services in the geographic area in which they worked while at

ADP.



                                                                      A-4664-16T1
                                        46
      In Rafferty, ADP conceded before the Third Circuit that the RCA's non-

solicitation clause pertaining to prospective clients was overbroad and should

be blue-penciled. 923 F.3d at 126.    Here, ADP has agreed that the non-

solicitation clause should only be enforced as to prospective clients that

defendants had knowledge of during their ADP employment.

      We agree that the RCA's non-solicitation clause regarding prospective

clients is overly broad and places an undue hardship on ADP's former

employees.    Due to the breadth of ADP's worldwide reach, any company

defendants approach might be a potential "prospective" ADP client.          We

cannot envision any practical manner in which defendants could conduct

business without offending this provision. That is an unreasonable burden and

undue hardship, and therefore subject to blue-penciling. We conclude that the

clause pertaining to prospective clients may only be enforced against a former

employee who gained knowledge of a potential client while at ADP and

directly or indirectly solicits that client after leaving and working for a

competitor.

      We also note that because defendants all voluntarily left ADP to join a

direct competitor, they cannot assert their termination as a hardship for our

consideration.   See More, 183 N.J. at 59 ("If the employee terminates the




                                                                      A-4664-16T1
                                       47
relationship, the court is less likely to find undue hardship as the employee put

himself or herself in the position of bringing the restriction into play.").

       Defendants do not contest the RCA's geographical limitation. As our

courts have stated, the inclusion of a geographic restriction is common and a

reasonable component of an RCA. Platinum Mgmt., Inc., 285 N.J. Super. at

299.   However, in Karamitas, LeNoble, DeMarco, and Hobaica, the judge

loosened the covenant's restriction by blue-penciling the geographical

limitation in these clauses to also include a market segment.           Under that

modification, a former employee could only violate the RCA if he provided

similar services for his new employer or solicited ADP clients in both his

former ADP geographical territory and in the market segment he serviced

while at ADP.

       We cannot discern any rationale in the record to blue-pencil a market

segment component into the RCA. There is no evidence that the specialized

training, information, or strategic client skills defendants obtained at ADP

differed according to the number of employees in the companies they serviced.

The customer relationships ADP seeks to protect are the same, regardless of

how many employees the client might have.

       Defendants have not demonstrated a specific hardship requiring a

modification to the territorial clause. Therefore, we reverse the rulings in



                                                                           A-4664-16T1
                                        48
Karamitas, LeNoble, Demarco, and Hobaica that blue-penciled a market

segment component into the RCA. The portions of the non-compete and non-

solicitation clauses that prohibit defendants from providing services for a

competitor or soliciting ADP's clients within the same territory they worked in

at ADP are enforceable.

      In analyzing the final Solari factor, we must consider whether

enforcement of the RCA causes harm to the public.        Defendants have not

argued the covenants have any injurious effect on the public and we discern no

public component to the RCA.        As our courts have previously stated, a

geographical restriction on a former employee "impinges only slightly on the

public interest." Mailman, Ross, Toyes & Shapiro v. Edelson, 183 N.J. Super.
434, 442 (1982).

      Therefore, we conclude that the RCA is not unenforceable per se, but is

subject to blue-penciling regarding both the solicitation of prospective ADP

clients and the solicitation of ADP's actual clients to require that defendants

were actively involved with or had knowledge of these clients while at ADP.

                                      III.

      Having found the RCAs reasonable as blue-penciled, we consider the

covenant's application to each defendant. In some instances, because there is a

complete factual record before us, we need not remand for a determination of



                                                                       A-4664-16T1
                                      49
whether the individual defendant breached the RCA. Indeed, it cannot be

disputed that all of the defendants developed client relationships at ADP that

they have exploited following their employment at USG.

                                        A.

      For the reasons already stated, we reverse the judge's conclusion in

Kusins that the RCA was anticompetitive and unenforceable. In applying our

blue-penciled modifications to the non-solicitation and non-compete clauses, it

is clear Kusins breached both of those provisions in his employment with

USG. He solicited clients he had worked with at ADP, sought business from

several of ADP's prospective clients that he was in contact with while at ADP,

he encouraged his USG co-workers to solicit ADP's clients, and at USG he

sold services in three of the states he had operated in at ADP. 14

      Although the judge rejected the RCA's enforceability, he found Kusins

breached the initial SRA's non-solicitation clause, entitling ADP to an

equitable tolling of the agreement. Kusins was enjoined from soliciting or

communicating "with any ADP actual or prospective client known to [him]

while he was employed by ADP" for one year from the court's order. During

that time, Kusins was also prohibited from soliciting or recruiting any of


14
    Kusins also breached the non-use provision each time he discussed ADP's
clients with his colleagues at USG.


                                                                       A-4664-16T1
                                        50
ADP's employees, and using or disclosing "ADP's confidential, proprietary, or

trade secret business information or property."

      Although we disagree with the judge's rulings on the RCA's

enforceability, we are satisfied the injunctive relief afforded ADP was

reasonable and fulfilled the goals of the RCA. The judge did not abuse its

discretion in exercising its equitable powers. It is not clear, however, whether

Kusins complied with the judge's restrictions. On remand, the trial court must

determine whether Kusins complied with the prior injunctive order. If not, the

court shall consider a tolling period as permitted under the RCA.

      Because we have found the RCA is enforceable, ADP is also entitled to

assert a claim for attorney's fees and costs. N. Bergen Rex Transp., Inc. v.

Trailer Leasing Co., 158 N.J. 561, 570 (1999) (explaining parties may agree to

contractual fee shifting provisions). Therefore, we remand Kusins to the trial

court for a determination of whether ADP "substantially prevail[ed]" in the

litigation and if a counsel fee award is appropriate.

      Kusins filed a cross-appeal asserting the judge erred in equitably tolling

the provisions of the SRA.      In light of our decision affirming the judge's

remedy, the cross-appeal is denied.




                                                                        A-4664-16T1
                                        51
                                      B.

      ADP alleges that Hopper's successful solicitation of four ADP clients

and attempted solicitation of an ADP employee, after beginning his

employment at USG, violated the non-solicitation clause of the RCA. 15 The

judge found the non-solicitation clause regarding ADP's actual clients was

overbroad and blue-penciled a geographic restriction into the provision,

forbidding the solicitation of ADP's clients only within the territory Hopper

had served while at ADP. Because Hopper was working at USG in a different

territory than he had at ADP, the judge found he had not breached the blue-

penciled RCA.

      The judge further concluded that Hopper had improperly solicited an

ADP employee, but termed it a "minimal violation." He therefore denied a

tolling period and counsel fees.     ADP's remaining claims for inevitable

disclosure of its protected information, breach of the duty of loyalty, and

unfair competition were dismissed on summary judgment.

      As previously discussed, prohibiting the solicitation of ADP's actual

clients is a reasonable legitimate business interest.   The RCA's overriding

purpose is the protection of ADP's existing client relationships. It is of no


15
  Because Hopper worked at USG in a different territory then he had serviced
while at ADP, he did not violate the covenant's non-compete clause.


                                                                     A-4664-16T1
                                     52
import that the ADP clients Hopper solicited were not located in his previous

geographic territory.      The RCA seeks to protect existing customer

relationships, and, as we have established, is enforceable.         A geographic

limitation is not necessary. As a result, Hopper breached the RCA in soliciting

ADP's current clients and employees.

      The RCA's one-year period has long expired. Therefore, on remand, the

trial judge should determine the appropriate tolling period for Hopper's

violations of the covenant. The judge must also consider ADP's application

for counsel fees.

                                        C.

      In response to ADP's order to show cause and request for preliminary

injunction, Karamitas conceded he had attempted to solicit at least one client

after starting work at USG, but was unsuccessful.             ADP's request for

temporary restraints was granted, enjoining Karamitas, during the pending

litigation, from: (1) soliciting any actual or prospective ADP client that he had

contact with while employed by ADP; (2) using or disclosing any of ADP's

confidential or proprietary information at any time; and (3) interfering in any way

with any ADP contract or client relationship that he gained knowledge of through

his prior employment with ADP.




                                                                          A-4664-16T1
                                        53
      As in Hopper, the judge found the non-solicitation clause of the RCA

regarding actual ADP clients to be overly broad. However, instead of blue-

penciling the provision, as he had done earlier that day in his Hopper ruling,

the judge decided to "hold [Karamitas] to the previous non-solicitation clause"

that he signed in the 2011 and 2012 RCAs. The judge found these clauses

required ADP to show Karamitas was involved with the clients while at ADP.

As we have found the 2014 RCA non-solicitation clause to be enforceable, we

reverse that portion of the judge's ruling.

      Karamitas admitted to one violation of the RCA.          ADP presented

evidence of at least a dozen more solicitations of its actual clients. However,

because the judge assessed the factual evidence under the 2011 and 2012

RCA's non-solicitation clause, he found there was either an absence of proof or

the solicitations did not violate those earlier agreements. We must, the refore,

remand the issue of whether Karamitas breached the 2014 RCA by soliciting

ADP's actual clients after joining USG.

      Karamitas also breached the non-compete clause as he provided services

to clients at USG in the same territory he serviced while at ADP. As we have

stated, it was unreasonable, and factually unsupported, to blue-pencil a market

segment into the territorial restriction.      The specialized training and

confidential information Karamitas acquired from ADP was useful to him in



                                                                       A-4664-16T1
                                        54
his dealings with any potential client, regardless of the company's number of

employees. The non-compete provision was intended to protect all of ADP's

customer relationships in the geographical area in which its former employees

had worked.

      Therefore, Karamitas breached both the RCA's non-solicitation and non-

compete clauses.    On remand, the trial judge must determine the proper

remedy for these violations. The judge must also consider ADP's application

for counsel fees.

                                      D.

      LeNoble began working at USG the week after he left ADP.               He

acknowledged during his deposition that he had successfully solicited business

from three of ADP's actual clients and two prospective clients that ADP was

also soliciting. All of these clients were located within the territory LeNoble

had serviced at ADP. Although acknowledging ADP had a legitimate interest

in protecting its client relationships and confidential information, the judge

blue-penciled both the non-solicitation and non-compete clauses to prohibit

LeNoble only from working with businesses in his prior ADP territory ---
                                                                     and in

the same market segment LeNoble worked in at ADP.

      As we have found the market share component to be an unreasonable

limitation, we reverse that aspect of the ruling. With the elimination of that



                                                                       A-4664-16T1
                                      55
restriction, the record clearly reflects LeNoble breached both clauses at issue.

He solicited actual ADP clients in the territory he worked in while at ADP, and

he solicited prospective clients in his prior territory, despite knowing that ADP

was also actively soliciting those clients.

      Therefore, we remand to the trial court to craft the appropriate remedy

for these breaches, applying the tolling period permitted under the RCA. The

court shall also consider any counsel fee application.

                                        E.

      As stated, one judge found the RCAs to be anti-competitive as a restraint

on trade and, therefore, unenforceable. In the alternative, he considered that

the RCAs could be narrowly tailored to fit the legitimate interests ADP sought

to protect. Therefore, in DeMarco and Hobaica, the judge blue-penciled the

non-solicitation provision to limit it only to ADP's actual clients or prospective

clients with whom DeMarco and Hobaica had contact at ADP and to the

geographical territory and market segment that each defendant had serviced

while at ADP.      He concluded that the RCAs, as blue-penciled, had "no

application to the facts of this case." In applying our determination of the

RCA, we reverse that ruling.

      DeMarco conceded that he acquired four of ADP's existing clients

during his first year at USG and one prospective client who he had solicited



                                                                         A-4664-16T1
                                        56
himself while he was at ADP. The clients were all located in the territory

DeMarco serviced at ADP. Demarco admitted to selling the same products

and services he sold at ADP. The facts are undisputed that DeMarco violated

both the RCA's non-solicitation and non-compete clauses. We remand to the

trial court to determine the appropriate remedy for the breaches and to consider

ADP's counsel fee application.

                                       F.

      Upon commencing employment at USG, Hobaica successfully acquired

two of ADP's existing clients and solicited another customer he had met while

working at ADP. Hobaica admitted to selling the same type of products and

services at USG as he had at ADP and working in some of the same

geographical areas. He acknowledged he competes with ADP for prospective

clients. The undisputed facts support a conclusion that Hobaica violated both

provisions of the RCA. Therefore, we remand to the trial court to determine

the appropriate remedy for the breaches and to consider ADP's counsel fee

application.

                                      IV.

      Both judges granted summary judgment to defendants on ADP's claims

of inevitable disclosure, breach of loyalty, and unfair competition. Because we

have concluded each defendant violated the RCA, and ADP is entitled to



                                                                        A-4664-16T1
                                      57
injunctive relief, ADP's inevitable disclosure doctrine is moot and we need not

consider it.

      We also affirm the summary judgment order dismissing the claims of

breach of loyalty and unfair competition. Our Supreme Court has stated:

"Loyalty from an employee to an employer consists of certain very basic and

common sense obligations." Lamorte Burns & Co. v. Walters, 167 N.J. 285,

302 (2001).    "An employee must not . . . act contrary to the employer's

interest" or "compete with his or her employer" during the period of

employment. Ibid. (first citing Chernow v. Reyes, 239 N.J. Super. 201, 204

(App. Div. 1990); and then citing Cameco, Inc. v. Gedicke, 157 N.J. 504, 517-

18 (1999)).

      However, the duty does not necessarily cease when the employment

relationship is terminated. See Walters, 167 N.J. at 302-03. Our Court has

recognized that "an employee's taking of legally protected information from

his or her employer, in order to seek a competitive advantage upon resignation,

constitutes a breach of the duty of loyalty." Id. at 304.

      None of the defendants took any physical documents from ADP when

they resigned. Instead, ADP contends their knowledge of ADP's confidential

information, gleaned while employed at ADP, should be enough to establish a

breach of loyalty.     We disagree.     ADP has not identified any specific



                                                                       A-4664-16T1
                                        58
disclosure of confidential information to support its claim. As noted earlier,

the general knowledge gained by defendants while employed at ADP is not a

protectable business interest and, without demonstrating that they improperly

used that information, ADP is unable to establish a breach in their duty of

loyalty.

      In light of that conclusion, we also reject ADP's claim of unfair

competition. This common law business tort is an "amorphous" area of law

and is generally defined as the "misappropriation of one's property by another

. . . which has some sort of commercial or pecuniary value." Duffy v. Charles

Schwab & Co., 97 F. Supp. 2d 592, 600 (D.N.J. 2000) (quoting N.J. Optometric

Ass'n v. Hillman-Kohan Eyeglasses, Inc., 144 N.J. Super. 411, 427 (Ch. Div.

1976)).

      In sum, we reverse the orders granting summary judgment. We blue-

pencil the RCAs to prohibit the direct or indirect solicitation of ADP's actual

clients defendants had substantial dealings with while at ADP or who

defendants had knowledge of during their prior employment. We also blue -

pencil the clauses to prevent the direct or indirect solicitation of ADP's

prospective clients that a former employee gained knowledge of during his

employment at ADP.




                                                                       A-4664-16T1
                                      59
               The geographical limitation in the non-compete clause is a reasonable

    restriction. A market segment restriction is not. Because ADP demonstrated a

    legitimate protectable business interest and the RCAs as blue-penciled did not

    impose an unreasonable hardship on defendants, the RCAs are enforceable.

    We are satisfied these blue-pencil modifications result in "narrowly tailored"

    provisions that "ensure the covenant is no broader than necessary" with respect

    to its duration, area, and scope of prohibited activities in order to "protect the

    employer's interests." More, 183 N.J. at 58-59.

               We remand Karamitas to the trial court for a determination of whether

    he breached the 2014 RCA in soliciting actual ADP clients after joining USG.

    In all of the matters other than Kusins, we remand for a determination of the

    appropriate remedy for each defendant's breach of the RCA, including a tolling

    of the time limitations of the RCAs during the period of defendants' violations.

    The court in all six cases shall also consider the propriety of a counsel fee

    award commensurate with each defendant's violations.

               Reversed and remanded for proceedings consistent with this opinion.

    We do not retain jurisdiction.

I hereby certify that the foregoing
is a true copy of the original on
file inmy office.   ~t~

    CLERK OF THE A P ~TE DIVISION




                                                                             A-4664-16T1
                                             60